Title: To George Washington from John Dodge, July 1781
From: Dodge, John
To: Washington, George


                  
                     Sir
                     
                        July 1781
                     
                  
                  Minret Fisher formerly a Merchant at Detroit attempted to Corrispond with the Enemies at that port; But was detected & put in close Confinement which was Very Just.
                  His former Conduct & the good family he Descended from and the Many Obligations which I am under to him & his family for Services Rendred me when prisoner in Canada, by supplying me with the Necessar ys of Life when in real distress, and which I could not otherwise obtain.
                  And which will ever lay me under Many obligations to him & his family obliges me to take the Liberty of Troubling your Excellency with these Lines, Begging Leave to inform you, that, when the Said Fisher Left Detroitt, He Took a Large Cargo of Merchandize & brought them to Pittsburgh, Sold them to the Commandant for the use of the publick, & Took our paper Currency and which Soon Depreciated, Together with that of entering into a partnership with a man who Made his escape to the Spanards with the most of his property Reduced him to poverty, which Made him do Many things, Very unadvisedly, & even Contrary to his own Inclinations.  Mr Elbert Gravrod who he was formerly in partnership with set out for detroit in order to Deceive the Enemy & get a Cargo of goods; Fisher Expecting to Share a Benefit from said cargo, wrot to the Commandt there which if it had Reached him would probably been Ingreous To our cause.  Sir I would as soon have my Right arm Cut off from My body as to Trouble your Excellency with These Lines ware I not Convinced that his intentions of writing to Detroit was only to Deceive the Enemy, that his partnership Might procure those Goods.  I farther assure you upon the Veracity of a Gentleman that there was Advertisements put up at Detroit offering a hundred Dollars for his Scalp or body, by the Enemy, on account of services he had Rendred to the poor Destresed prisioners taken by the cruel Savages and furnishing us with goods from Detroit which Could not Conveniently been otherwise obtained.
                  Should your Excellency think those Crimes unpardonable your Humble Servant prays, that you will order to pospone his Executions, untill his friends which are in Albany May have time to go to pittsburg & settle some family affairs, which cannot be done afterwards.  I Have the honor of Subscribing Myself with the utimost Rispect, Your Excellency Most obedient & Very Humble Servant
                  
                     John Dodge
                  
               